DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyer (U.S. Patent No. 9,993,016).
Regarding claim 1, Dyer discloses a lid (figures 8, 9, 11 and 12, reference #330) comprising:
an aperture defining a central axis (figures 8, 9 and 11, reference #340);
a retainer clip capable to be moveable between an inward position and an outward position relative to and along an axis transverse to the central axis (figures 8, 9, 11 and 12, reference #331 and 332);
a release lever rotatable relative to the central between a home position and a release position, the release lever position being operable to move the retainer clip between the inward position and the outward position (figures 8, 9, 11 and 12, reference #334 (while the lever 334 rotates about a pivot offset from the central axis, they are still rotating in relation to the central axis through aperture 334));
wherein, when the release lever is rotated toward the home position, the retainer clip is configured to move toward the inward position (figures 8, 9, 11 and 12, reference #331, 332 and 334); and
wherein, when the release lever is rotated toward the release position, the retainer clip is configured to move toward the outward position (figures 8, 9, 11 and 12, reference #331, 332 and 334).
Regarding claim 2, Dyer discloses wherein the aperture is configured to receive a portion of a blade assembly therein (figure 9, reference #240), the blade assembly having at least one blade (figure 10, reference #140).  It is noted that the limitation uses the term “configured” which only requires the aperture be capable of receiving a blade assembly, and therefore does not require the positive structural limitation of the blade assembly. 
Regarding claim 7, Dyer discloses wherein, when the retainer clip is positioned between the outward and inward positions, the release lever is positioned between the home position and the release position (figures 8, 9, 11 and 12, reference #331, 332 and 334; column 8, lines 19-33).
Regarding claim 8, Dyer discloses wherein the release lever includes a retainer engagement surface configured to contact a retainer engagement feature on the retainer (figures 8, 9, 11 and 12, see where reference #334 contacts reference #331 and 332).  It is noted that the limitation uses the term “configured” which only requires the retainer engagement surface be capable to contact a retainer engagement feature, and therefore does not require the positive structural limitation of the retainer engagement feature.
Regarding claim 14, Dyer discloses a spring operable to urge the release lever toward the home position (figures 8, 9, 11 and 12, reference #337).
Regarding claim 15, Dyer discloses wherein the release lever is positioned within an outer periphery of the lid (figures 8, 9, 11 and 12, reference #334).
Regarding claim 17, Dyer discloses a spring operable to urge the retainer clip toward the inward position (figures 8, 9, 11 and 12, reference #337
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Planca et al. (U.S. Patent No. 6,715,706) in view of Dyer and Farrell et al. (U.S. Patent No. 9,579,615).
Regarding claim 1, Planca et al. discloses a lid (figures 15-20, reference #72) comprising:
an aperture defining a central axis (figure 15, reference #64);
a retainer clip capable to be moveable between an inward position and an outward position relative to and along an axis transverse to the central axis (figures 15-20, reference #61);
a release lever moveable relative to the central axis between a home position and a release position, the release lever being operable to move the retainer clip between the inward position and the outward position (figures 15-20, reference #63, 65 and 70);
wherein, when the release lever is moved toward the home position, the retainer clip is configured to move toward the inward position (figures 17 and 18, reference #61 and 63; column 10, lines 41-53); and
wherein, when the release lever is positioned toward the release position, the retainer clip is configured to move toward the outward position (figures 19 and 20, reference #61 and 63; column 10, lines 54-65).
However, the movement of the release lever is translational rather than rotational.  Planca et al teaches that the pin/retainer can be operated by either a translational button or rotational lever (see embodiments of figures 10-14 which show rotational lever and other figures which show translational button; column 2, lines 23-27), and it is well known in the art that the release lever can be a rotational lever as evidenced by Dyer (figures 8, 9, 11 and 12) and Farrell et al. (figures 20A and 20B).  Since the prior art of Planca et al. establishes equivalency of release levers having either translational button or rotational lever, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the translational button of Planca et al. with a different embodiment of Planca et al. having the rotational lever as it is merely the selection of functionally equivalent release mechanisms recognized in the art and one of ordinary skill in the art would have a reasonable expectation in doing so, and because selecting one of known designs for a release lever would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 2, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the aperture is configured to receive a portion of a blade assembly therein (figures 15, 17 and 19, reference #62).  It is noted that the limitation uses the term “configured” which only requires the aperture be capable of receiving a blade assembly, and therefore does not require the positive structural limitation of the blade assembly. 
Regarding claim 7, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses when the retainer clip is positioned between the outward and inward positions, the release lever is positioned between the home position and the release position (figures 15-20, reference #61 and 63; column 10, lines 45-65).
Regarding claim 8, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the release lever includes a retainer engagement surface configured to contact a retainer engagement feature on the retainer clip (figures 15 and 16, reference #70 and inner extremity of reference #61 (see where reference #70 contacts reference #61 in figure 15); column 10, lines 45-48).  It is noted that the limitation uses the term “configured” which only requires the retainer engagement surface be capable to contact a retainer engagement feature, and therefore does not require the positive structural limitation of the retainer engagement feature.
Regarding claim 9, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the retainer engagement surface is an internal hole on the release mechanism (see figures 15 and 17, where numeral 70 is pointing between reference #65; triangular hole as seen in figures 16, 18 and 20).
Regarding claims 10 and 11, as stated above in the rejection to claim 8, the retainer engagement feature is not a positively recited structure of the claim, and therefore the limitations as recited in claims 10 and 11 which further limit the retainer engagement feature is not a positive structural limitation that is part of the claim.  However, in order to further compact prosecution, Planca et al. discloses wherein the retainer engagement feature is a pin that is capable to engage with and slide relative to the holde of the release lever when a lever arm of the release lever is rotated relative to the central axis (see figures 15-17, inner extremity of reference #61 (where numeral 61 is pointing that inserts at reference #70).
Regarding claim 12, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the lever arm extends radially outward from the central axis (figures 15-20, reference #63, 65 and 70).
Regarding claim 13, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the lever arm is capable to move rotationally relative to the central axis within a pre-determined range of motion (figures 15-20, reference #63, 65 and 70 as modified by figures 10-14 and column 2, lines 23-27)
 Regarding claim 14, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses a spring operable to urge the release mechanism towards the home position (figures 15-20, reference #66).
Regarding claim 15, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the release lever is positioned within an outer periphery of the lid (figures 15-20, reference #63).
Regarding claim 16, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the lever arm is positioned within an outer periphery of the lid (figures 15-20, reference #63).
Regarding claim 17, Planca et al. in view of Dyer and Farrell et al. discloses all the limitations as set forth above.  The reference as modified further discloses a spring operable to urge the retainer clip toward the inward position (figures 15-20, reference #66).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 as rejected by Planca et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/7/2022 with respect to the Dyer reference have been fully considered but they are not persuasive. Applicant argues the reference does not disclose the limitations of claim 1 because the retainers 331 and 332 pivot about a pivot point 335.  Examiner finds this argument unpersuasive.  It does not matter that there is a pivot point because the retainer clips 331 and 332 are still moveable between an inward position and an outward position relative to the central axis (see figure 8, reference #331 and 332 move between inward and outward position along a horizontal (transverse) axis relative to the central vertical axis through reference #340.  The retainer clips are still moving relative to the central axis even if the pivot point is offset from the central axis, as seen in figure 8.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774